Exhibit 99.2 SEPARATION AND SEVERANCE AGREEMENT THIS SEPARATION AND SEVERANCE AGREEMENT (the “Agreement”) is entered into as of the 20th day of January, 2010 by and between Celsius Holdings, Inc, a Nevada corporation (the “Company”), and Jan A.Norelid (the “Employee”). Recitals WHEREAS, the Employee has been employed by the Company pursuant to the terms of an Employment Agreement dated December 15, 2009 by and between the Company and the Employee (the “Employment Agreement”); and WHEREAS, the Company and the Employee have mutually agreed that the Employment Agreement, and the Employee’s employment with the Company and its Affiliates (as defined below), shall terminate on at a date to be decided upon by the Employee or the Company as provided below (the “Termination Date”); and WHEREAS, the Employee has agreed to continue to work for the Company in a lesser position than currently employed to facilitate the transfer of the Employee’s duties to a new CFO and/or to other employees of the Company; and WHEREAS, the Company and the Employee now wish to set forth in this Agreement all of their respective rights and obligations resulting from such termination of employment and the termination of the Employment Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants between the parties, the sufficiency of which is hereby acknowledged, the Company and Employee hereby agree to the following Terms and Conditions: Terms and Conditions 1.Recitals.All of the foregoing Recitals are true and correct and are incorporated as part of these Terms and Conditions. 2.Termination of Employment Agreement.The Company and the Employee each acknowledge and agree that the Employee’s employment with the Company and its Affiliates shall terminate as of the Termination Date, and that the Employment Agreement shall terminate and be of no further force and effect as of the Termination Date.For purposes of this Agreement, the term “Affiliate” includes all of the Company’s direct and indirect subsidiaries and any other entities that directly or indirectly, through one or more intermediaries, control, are controlled by or are under common control with the Company. (a)Until the Termination Date, the Employee shall continue to be employed as Assistant to the Chief Financial Officer for Celsius, Inc, a subsidiary of Celsius Holdings, Inc.Employee’s primary responsibilities shall be fulfilling the requests of the Company’s Chief Financial Officer.Performance of Employee’s responsibilities, shall not include any policy making functions and shall at all times be subject to oversight, supervision and final approval by Company’s executive officers, including without limitation the Company’s Chief Employee Officer, President and Chief Financial Officer.Notwithstanding any contrary provision, Employee shall not be deemed an employee of Celsius Holdings, Inc., and shall not be in charge of a principal business unit, division or function or perform policy-making functions for Celsius Holdings, Inc. (b)The “Termination Date” will be a future date mutually agreed to by Employee and the Company; provided, that either party may set the Termination Date upon 5 days written notice to the other party. 3.Payments Pursuant to the Employment Agreement. Through the Termination Date and subject to applicable employment and withholding taxes, Employee shall receive the payments to which he is entitled pursuant to the Employment Agreement, consisting of his Base Salary (as that term is defined in Section3.1 of the Employment Agreement), payable at such time and in such manner as provided in this Agreement. The Employee shall also be entitled to expense reimbursement and other benefits provided in Sections4.1-4.4 of the Employment Agreement through the Termination Date and to the remaining unused vacation days which shall continue to accrue, as provided in Section 4.6 of the Employment Agreement, until the Termination Date. The Company will, prior to the - 1 - Termination Date, upon reasonable advance notice and at reasonable times, allow the Employee time to seek his subsequent employment, provided that such search does not unreasonably interfere with the performance of his duties hereunder. Upon the Company’s successful completion of the currently planned secondary public offering (the “Secondary Offering”), the Employee shall receive a bonus of $15,000, payable in the payroll succeeding the completion. 4.Severance Benefits.In addition to all payments under Section 3 of this Agreement, and as additional consideration for the termination of the Employment Agreement and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Employee agree that the Company shall provide the Employee with the following benefits (the “Severance Benefits”), in each case reduced by any applicable employment and withholding taxes: (a)Payments.Effective with the funding of the Secondary Offering, but no later than February 28, 2010 in the event of a delayed funding, the Company shall pay directly to the Employee the following Severance Benefits: (i)A lump sum payment equal to 50% of the liquidating damage payment provided for in the Employment Agreement (consisting of $165,000 for salary plus a lump sum of $7,200 representing the amount due in lieu of health insurance); (ii) the remaining 50% of the liquidating damage payment under the employment agreement (a total of $165,000 plus $600.00 per month in lieu of health insurance) shall be paid to Employee over a 12 month period beginning on March 1, 2010 in equal installments as part of the Company’s regular payroll process.The total of the payments under Section 4(a) (i) and (ii) shall be $344,400. (b)Stock Options.The stock options granted to the Employee by the Company that are outstanding as of the date of the Agreement shall be governed by the respective option agreement governing each such grant (each an “Option Agreement”).Employee shall have the right to exercise the Options pursuant to the respective Option Agreement 5.No Longer an Employee.From and after the Termination Date, Employee shall not be treated as an employee for federal tax purposes, except for the continuation of the severance payment according to section 4 a).No payroll or employment taxes of any kind shall be withheld or paid with respect to payments to Employee pursuant to this Section5.The payroll or employment taxes that are subject of this provision include, but are not limited to FICA, FUTA, Federal Personal Income Tax, State Personal Income Tax, State Disability Insurance Tax, and State Unemployment Insurance Tax.Employee shall be responsible for payment of all federal withholding taxes, self-employment taxes and quarterly tax estimates after the Termination Date.No workers compensation insurance has been or will be obtained by the Company on account of Employee with respect to any amounts payable or as a result of services that may be provided by the Employee pursuant to this Section5. Employee shall comply with all workers compensation laws with respect to Employee. 6.No Further Compensation.The Employee acknowledges and agrees that other than the compensation described in Section3 under his Employment Agreement through the Termination Date and the Severance Benefits described in Section 4 above, no further compensation or benefits or other monies are owed to the Employee by the Company arising out of the Employment Agreement, this Agreement or otherwise on account of his employment or termination of employment with the Company and its Affiliates. 7.Consulting Services.During the first 12 months following the Termination Date (the “Guaranteed Consulting Period”), Employee agrees to perform up to 24 hours of services for no additional consideration under this Agreement or otherwise, as a consultant and as from time to time may be designated by the CEO or President of the Company or their designees, taking into consideration the obligation of Employee to his then-current employer.If Employee provides services for the Company as requested under the foregoing parameters in excess of 24 hours during the first 12 months following the Termination Date, and for any hours performed thereafter, Employee shall be compensated for such services at the rate of $300.00 per hour. The parties specifically intend that Executive is to perform any such services as an independent contractor to the Company.Neither Executive nor any agent or employee of Executive shall be deemed to be the agent, employee, partner or joint venture of the Company.Nothing in this Agreement, or otherwise, creates or shall be construed to create the relationship of master and servant or employer and employee between the Company and Executive after the Termination Date.Executive acknowledges that from and after that date he will have absolutely no authority to represent, contract on behalf of, or obligate the Company. - 2 - 8.Restrictions. (a)Stock Sales.The Employee hereby agrees not to sell any shares of the Company’s common stock (“Common Stock”) before the earlier of Company’s completion of the Secondary Offering or March 1, 2010.Thereafter, the Employee agrees not to sell more than 30,000 shares of Common Stock in any calendar month (“Monthly Sale Limit”); provided, that if the Employee sells less than 30,000 shares of Common Stock in any calendar month, the unsold portion of such Common Stock may be sold in any subsequent month in addition to the Monthly Sale Limit for such subsequent month.The Employee shall provide the Company monthly statements evidencing compliance with the restrictions in this Section 8(a). (b)Nondisclosure.The Employee shall not at any time divulge, communicate, use to the detriment of the Company or for the benefit of any other person or persons, or misuse in any way, any Confidential Information (as hereinafter defined) pertaining to the business of the Company. Any Confidential Information or data now or hereafter acquired by the Employee with respect to the business of the Company (which shall include, but not be limited to, information concerning the Company’s financial condition, prospects, technology, customers, suppliers, sources of leads and methods of doing business) shall be deemed a valuable, special and unique asset of the Company that was received by the Employee in confidence and as a fiduciary, and Employee shall remain a fiduciary to the Company with respect to all of such information. For purposes of this Agreement, “Confidential Information” means information disclosed to the Employee or known by the Employee as a consequence of or through his employment by the Company or during his service as a consultant to the Company (including information conceived, originated, discovered or developed by the Employee) prior to or after the date hereof, and not generally known, about the Company or its business.
